--------------------------------------------------------------------------------

 
Exhibit 10.5
 


PLEDGE AND SECURITY AGREEMENT
 
This PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated or
otherwise modified, this “Agreement”) is made as of March 14, 2007, between
FRANKLIN COVEY CO., a Utah corporation with a place of business at 2200 West
Parkway Blvd., Salt Lake City, Utah 84119 (“Pledgor”), and JPMORGAN CHASE BANK,
N.A., a national banking association with offices at 80 West Broadway, Suite
200, Salt Lake City, Utah, 84101 (“Collateral Agent”), not in its individual
capacity, but solely as collateral agent for JPMORGAN CHASE BANK, N.A., a
national banking association (“Chase”), and ZIONS FIRST NATIONAL BANK, a
national banking association (“Zions” and, together with Chase, individually and
collectively, as the context requires, the “Lender”), in conjunction with the
Loan made to Pledgor by Lender pursuant to the Loan Agreement.
 
Pledgor understands that Lender is willing to grant the Loan to Pledgor only
upon certain conditions, one of which is that Pledgor execute and deliver this
Agreement and this Agreement is being executed and delivered in consideration of
each of the Obligations (as defined below) granted to Pledgor by Lender and for
other valuable considerations.
 
For good and valuable consideration, receipt of which is hereby acknowledged,
Pledgor and Collateral Agent hereby agree as follows:
 
1.  Definitions. Except as otherwise provided herein, terms defined in the Chase
Loan Agreement shall have the same meanings when used herein. Terms defined in
the singular shall have the same meaning when used in the plural and vice versa.
Terms defined in the Uniform Commercial Code which are used herein shall have
the meanings set forth in the Uniform Commercial Code, except as expressly
defined otherwise. As used herein, the term:
 
“Chase Loan” means the revolving line of credit extended by Chase to Pledgor
pursuant and subject to the Chase Note, the Chase Loan Agreement and the other
Chase Loan Documents.
 
“Chase Loan Documents” means, collectively, the Chase Loan Agreement, the Chase
Note, and all other documents that from time to time govern or evidence the
Chase Obligations or secure payment or performance thereof, as such documents
may be amended or modified from time to time.
 
“Chase Loan Agreement” means that certain Revolving Line of Credit Agreement of
even date herewith by and between Pledgor and Chase, as the same may be amended
or modified from time to time.
 
“Chase Note” means that certain Secured Promissory Note of even date herewith
executed by Pledgor and payable to Chase in the maximum principal amount of
$18,000,000, as the same may be amended or modified from time to time.
 
“Chase Obligations” means: (a) the Obligations, as such term is defined in the
Chase Loan Agreement; (b) transactions in which the documents evidencing the
indebtedness refer to this grant of security interest as providing security
therefor; (c) the payment of all other sums, with interest thereon, advanced in
accordance herewith to protect the security of this Agreement; and (d) the
performance of the covenants and agreements of Pledgor contained in this
Agreement.
 
“Collateral” means the following, wherever located, now owned or existing or
hereafter acquired or created: (a) THREE THOUSAND FOUR HUNDRED NINETY-TWO
(3,492) common shares of FRANKLIN COVEY PRINTING, INC., a Utah corporation
(“Printing”), evidenced by Certificate No. 33, and all other equity interests of
Pledgor in Printing now owned or acquired in the future; (b) ONE HUNDRED
SEVENTY-SIX THOUSAND TWO HUNDRED FIFTY (176,250) common shares of FRANKLIN
DEVELOPMENT CORPORATION (“Development”), evidenced by Certificate No. 42, and
all other equity interests of Pledgor in Development now owned or acquired in
the future; (c) ONE HUNDRED THOUSAND (100,000) common shares of FRANKLIN COVEY
TRAVEL, INC., a Utah corporation (“Travel”), evidenced by Certificate No. 2, and
all other equity interests of Pledgor in Travel now owned or acquired in the
future; (d) ONE HUNDRED THOUSAND (100,000) common shares of FRANKLIN COVEY
CATALOG SALES, INC., a Utah corporation (“Catalog”), evidenced by Certificate
No. 2, and all other equity interests of Pledgor in Catalog now owned or
acquired in the future; (e) ONE HUNDRED THOUSAND (100,000) common shares of
FRANKLIN COVEY CLIENT SALES, INC., a Utah corporation (“Client”), evidenced by
Certificate No. 2, and all other equity interests of Pledgor in Client now owned
or acquired in the future; (f) ONE HUNDRED THOUSAND (100,000) common shares of
FRANKLIN COVEY PRODUCT SALES, INC., a Utah corporation (“Product”), evidenced by
Certificate No. 2, and all other equity interests of Pledgor in Product now
owned or acquired in the future; (Printing, Development, Travel, Catalog, Client
and Product are collectively referred to as the “Issuer”); (g) all proceeds of
the foregoing, including, without limitation, (i) any and all equity interests
of the Issuer issued in replacement thereof; (ii) any and all equity interests
of the Issuer issued as a dividend or issued in connection with any increase or
decrease of capital, reclassification, merger, consolidation, sale of assets,
combination of shares, split, spin-off or split-off; (iii) any and all options,
warrants, or rights applicable to the equity interests of the Issuer, whether as
an addition to, or in substitution or exchange for any of said shares and equity
interests or otherwise; and (iv) any and all dividends or distributions on the
foregoing described equity interests, whether payable in cash or in property,
excluding those made with Collateral Agent’s or Lender’s consent or those that
are not inconsistent with any restrictions imposed by Collateral Agent or
Lender.
 
“Default Rate” means the default interest rate provided in the Note.
 
“Event of Default” means the failure of Debtor to pay or perform any of the
Obligations as and when due to be paid or performed under the terms of the Loan
Documents.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement of even
date herewith by and among Collateral Agent and Lender, as the same may be
amended or modified from time to time.
 
“Loan” means, individually and collectively, as the context requires, the Chase
Loan and the Zions Loan.
 
“Loan Agreement” means, individually and collectively, as the context requires,
the Chase Loan Agreement and the Zions Loan Agreement.
 
“Loan Documents” means, individually and collectively, as the context requires,
the Chase Loan Documents and the Zions Loan Documents.
 
“Note” means, individually and collectively, as the context requires, the Chase
Note and the Zions Note.
 
“Obligations” means, individually and collectively, as the context requires, the
Chase Obligations and the Zions Obligations.
 
“Organizational Documents” means the Articles of Incorporation of Pledgor, as
filed with the predecessor filing office to the Utah Department of Commerce,
Division of Corporations and Commercial Code on December 2, 1983, and the
Amended and Restated Bylaws of Pledgor, dated effective as of January 11, 2002,
and all modifications and amendments to those documents, pursuant to which
Pledgor has been formed and exists.
 
“Security Agreement” means that certain Security Agreement of even date herewith
among Pledgor, Guarantors, and Collateral Agent, as the same may be amended or
modified from time to time.
 
“Uniform Commercial Code” means the Uniform Commercial Code as adopted now or in
the future in the State of Utah.
 
“Zions Loan” means the revolving line of credit extended by Zions to Pledgor
pursuant and subject to the Zions Note, the Zions Loan Agreement and the other
Zions Loan Documents.
 
“Zions Loan Agreement” means that certain Revolving Line of Credit Agreement of
even date herewith by and between Pledgor and Zions, as the same may be amended
or modified from time to time.
 
“Zions Loan Documents” means, collectively, the Zions Loan Agreement, the Zions
Note, and all other documents that from time to time govern or evidence the
Zions Obligations or secure payment or performance thereof, as such documents
may be amended or modified from time to time.
 
“Zions Note” means that certain Secured Promissory Note of even date herewith
executed by Pledgor and payable to Zions in the maximum principal amount of
$7,000,000, as the same may be amended or modified from time to time.
 
“Zions Obligations” means: (a) the Obligations, as such term is defined in the
Zions Loan Agreement; (b) transactions in which the documents evidencing the
indebtedness refer to this grant of security interest as providing security
therefor; (c) the payment of all other sums, with interest thereon, advanced in
accordance herewith to protect the security of this Agreement; and (d) the
performance of the covenants and agreements of Pledgor contained in this
Agreement.
 
2.  Grant of Security Interest. Pledgor hereby grants to Collateral Agent a
security interest in the Collateral. Pledgor and Collateral Agent acknowledge
their mutual intent that all security interests contemplated herein are given as
a contemporaneous exchange for new value to Pledgor, regardless of when advances
to Pledgor are actually made or when the Collateral is created or acquired.
 
3.  Debts Secured. The security interest granted by this Agreement shall secure
all of Pledgor’s present and future debts, obligations, and liabilities of
whatever nature to Lender or Collateral Agent, including, without limitation,
the Obligations.
 
4.  Representations, Warranties and Covenants. Pledgor represents and warrants
to Collateral Agent as follows: (a) Pledgor is a corporation duly organized
under the laws of the State of Utah, (b) Pledgor is duly qualified to do
business in each jurisdiction where the conduct of its business requires
qualification and where failure to so qualify would result in a Material Adverse
Change, (c) Pledgor has the full power and authority to own its properties and
to conduct the business in which it engages and to enter into and perform its
obligations under this Agreement, (d) the execution, delivery, and performance
by Pledgor of this Agreement have been duly authorized by all necessary action
on the part of Pledgor and are not inconsistent with Pledgor’s Organizational
Documents or any resolution of Pledgor, do not and will not contravene any
provision of, or constitute a default under, any indenture, mortgage, contract,
or other instrument to which Pledgor is a party or by which it is bound except
to the extent that any such contravention or default would not cause a Material
Adverse Change, and that upon execution and delivery hereof and thereof, this
Agreement will constitute legal, valid, and binding agreements and obligations
of Pledgor, enforceable in accordance with their respective terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Requirements of Laws affecting creditors’ rights generally
and by principles of equity, and (e) the organizational identification number
assigned to Pledgor by its state of organization is set forth in the Security
Agreement.
 
5.  Representations and Warranties Concerning Collateral. Pledgor further
represents and warrants to Collateral Agent as follows: (a) the Collateral is
not subject to any purchase agreement, voting trust or other agreement
affecting, restricting, or limiting the sale, transfer, disposition or voting
rights concerning said shares and equity interests, other than as provided in
the Organizational Documents of Pledgor and as permitted under the Loan
Agreement, (b) Pledgor is the sole owner of the Collateral, (c) as of the date
of this Agreement, Pledgor is the owner of (i) THREE THOUSAND FOUR HUNDRED
NINETY-TWO (3,492) common shares of Printing, which constitute one hundred
percent (100%) of the issued and outstanding common shares of Printing; (ii) ONE
HUNDRED SEVENTY-SIX THOUSAND TWO HUNDRED FIFTY (176,250) common shares of
Development, which constitute one hundred percent (100%) of the issued and
outstanding common shares of Development; (iii) ONE HUNDRED THOUSAND (100,000)
common shares of Travel, which constitute one hundred percent (100%) of the
issued and outstanding common shares of Travel; (iv) ONE HUNDRED THOUSAND
(100,000) common shares of Catalog, which constitute one hundred percent (100%)
of the issued and outstanding common shares of Catalog; (v) ONE HUNDRED THOUSAND
(100,000) common shares of Client, which constitute one hundred percent (100%)
of the issued and outstanding common shares of Client; and (vi) ONE HUNDRED
THOUSAND (100,000) common shares of Product, which constitute one hundred
percent (100%) of the issued and outstanding common shares of Product, and (d)
the Collateral is not subject to any security interest, lien, prior assignment
or other encumbrance of any nature whatsoever except Permitted Exceptions.
 
6.  Covenants Concerning Collateral. Pledgor covenants that: (a) Pledgor will
keep the Collateral free and clear of any and all security interests, liens,
assignments or other encumbrances, except Permitted Exceptions, as provided in
the Loan Agreement and as provided in the Organizational Documents of Pledgor,
(b) Pledgor will not sell or transfer the Collateral without the prior written
consent of Collateral Agent unless such sale or transfer does not cause a
Material Adverse Change, (c) Pledgor hereby authorizes Collateral Agent to file
financing statements concerning the Collateral, (d) Pledgor will execute and
deliver any documents (properly endorsed, if necessary) reasonably requested by
Collateral Agent for perfection or enforcement of any security interest or lien
in the Collateral, give good faith, diligent cooperation to Collateral Agent,
and perform such other acts reasonably requested by Collateral Agent for
perfection and enforcement of any security interest or lien in the Collateral,
including, without limitation, obtaining control for purposes of perfection;
Collateral Agent is authorized to file, record, or otherwise utilize such
documents as it deems necessary to perfect and/or enforce any security interest
or lien granted hereunder, (e) Pledgor will deliver any and all stock
certificates or similar instruments evidencing the Collateral to Collateral
Agent at the time of execution of this Agreement, and (f) during the continuance
of an Event of Default and except as otherwise expressly provided herein,
Pledgor will promptly deliver to Collateral Agent all written notices,
dividends, certificates, and other documents constituting or relating to the
Collateral, which are received during the continuance of such Event of Default
and will promptly give Collateral Agent written notice of any other notices
which are received during the continuance of such Event of Default by Pledgor
with respect to the Collateral.
 
7.  Transfer of Ownership. Pledgor agrees to execute and deliver to Collateral
Agent, at the time of execution of this Agreement, Transfer Powers in a form
reasonably acceptable to Collateral Agent. The Transfer Powers may contain
blanks or otherwise be incomplete but shall nonetheless be binding and
effective. Collateral Agent is hereby irrevocably authorized, and Pledgor hereby
irrevocably makes, constitutes and appoints Collateral Agent as its true and
lawful attorney in fact, with full power of substitution, to fill in such blanks
and otherwise complete the Transfer Powers, now or at any time in the future,
such power to be exercised only upon the occurrence and during the continuance
of an Event of Default. Collateral Agent may deliver the Transfer Powers as
Collateral Agent deems appropriate in connection with any transfer of the
Collateral pursuant to this Agreement.
 
Pledgor hereby makes, constitutes and appoints Collateral Agent as its true and
lawful attorney in fact, with full power of substitution, to transfer the
Collateral on the books of the issuing entity or any transfer agent to the name
of any transferee upon foreclosure of this security interest.
 
Collateral Agent shall not be under any obligation to exercise any of such
rights or privileges.
 
Pledgor agrees to give full cooperation and to use its best efforts to cause any
issuer, transfer agent, or registrar of the Collateral to take all such actions
and to execute all such documents as may be necessary or appropriate to effect
any sale, transfer or other disposition of the Collateral upon the occurrence of
and during the continuance of an Event of Default.
 
Pledgor acknowledges that a breach of any of the covenants contained in this
Section may cause irreparable injury to Collateral Agent, that Collateral Agent
will have no adequate remedy at law with respect to such breach, and, as a
consequence, that the covenants in this Section shall be specifically
enforceable.
 
8.  Collection of Dividends. During the term of this Agreement, Pledgor is
authorized to collect all dividends, distributions, payments and other amounts
that may be or become payable on any of the Collateral so long as no Event of
Default has occurred and is continuing. Upon occurrence of an Event of Default
and during the continuance of an Event of Default, Collateral Agent is
authorized to collect all dividends, distributions, payments or other amounts
that may be or become payable on any of the Collateral. Such amounts collected
shall be distributed ratably to each Lender and applied by each Lender to the
indebtedness secured hereby. Collateral Agent shall be under no obligation to
collect any such amounts.
 
9.  Voting Rights. So long as no Event of Default has occurred and is
continuing, Pledgor shall have the right, where applicable, to vote the
Collateral on all corporate questions, or otherwise exercise such similar rights
as may arise from the Collateral. Upon the occurrence of an Event of Default and
during the continuance of an Event of Default, such right shall, at the sole
option of Collateral Agent, terminate whereupon Collateral Agent may exercise
all such rights. Pledgor agrees to appoint Collateral Agent as its proxy, and to
execute such additional documents as are necessary to effect the same, pursuant
to the Organizational Documents of Pledgor.
 
10.  Exercise of Options. In the event that during the term of this Agreement
subscription warrants or any other rights or options shall be issued in
connection with the Collateral, such warrants, rights and options shall
constitute part of the Collateral. If such subscription warrants or other rights
or options shall expire during the term of this Agreement and Pledgor has not
elected to exercise such warrants or options, Collateral Agent may elect
(without any duty to do so) to exercise such warrants, rights and options at its
own expense and to the extent assignable, Pledgor will assign its rights
thereunder. All new shares or other equity interests so acquired shall be
subject to and held under the terms hereof as Collateral.
 
11.  Duty of Collateral Agent. Beyond the exercise of reasonable care to assure
safe custody of the certificates evidencing the Collateral while held hereunder,
Collateral Agent shall have no duty or liability to preserve rights pertaining
to the Collateral.
 
12.  Right to Perform for Pledgor. Collateral Agent may, in its sole discretion
and without any duty to do so, elect to discharge taxes, tax liens, security
interests, or any other encumbrance upon the Collateral (other than Permitted
Exceptions), perform any duty or obligation of Pledgor and pay filing,
recording, insurance and other charges payable by Pledgor provided herein if
Pledgor fails to do so. Any such payments advanced by Collateral Agent shall be
repaid by Pledgor upon demand, together with interest thereon from the date of
the advance until repaid, both before and after judgment, at the Default Rate.
 
13.  Default. Time is of the essence of this Agreement. No course of dealing or
any delay or failure to assert any Event of Default shall constitute a waiver of
that Event of Default or of any prior or subsequent Event of Default.
 
14.  Remedies. Upon the occurrence of an Event of Default and during the
continuance of an Event of Default, Collateral Agent shall have the following
rights and remedies, in addition to all other rights and remedies existing at
law, in equity, or by statute or provided in the Loan Documents: (a) Collateral
Agent shall have all the rights and remedies available under the Uniform
Commercial Code; and (b) Collateral Agent may sell or otherwise dispose of any
or all of the Collateral and, after deducting any costs or expenses incurred by
Collateral Agent in connection with such sale or disposition, including, without
limitation, attorneys’ fees, ratably distribute the remainder to each Lender to
pay, or to hold as a reserve against, the obligations secured by this Agreement.
 
Pledgor shall be liable for all deficiencies owing on any obligation secured by
this Agreement after liquidation of the Collateral. Collateral Agent shall not
have any obligation to prepare any Collateral for sale or other disposition.
 
The rights and remedies herein conferred are cumulative and not exclusive of any
other rights and remedies and shall be in addition to every other right, power
and remedy herein specifically granted or hereafter existing at law, in equity,
or by statute which Collateral Agent might otherwise have, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Collateral Agent may deem expedient. No delay or omission in the
exercise of any such right, power or remedy or in the pursuance of any remedy
shall impair any such right, power or remedy or be construed to be a waiver
thereof or of any default or to be an acquiescence therein.
 
Regardless of the occurrence of any Event of Default, Pledgor agrees to pay all
expenses, including reasonable attorneys fees and legal expenses, incurred by
Collateral Agent in any bankruptcy proceeding of any type involving Pledgor, the
Collateral, or this Agreement, including, without limitation, expenses incurred
in modifying or lifting the automatic stay, determining adequate protection, use
of cash collateral, or relating to any plan of reorganization.
 
15.  Suretyship Waivers by Pledgor. Pledgor waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. With respect to both the
Obligations and the Collateral, Pledgor assents to any extension or postponement
of the time of payment or any other indulgence, to any substitution, exchange or
release of or failure to perfect any security interest in any Collateral, to the
addition or release of any party or person primarily or secondarily liable, to
the acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as
Collateral Agent may deem advisable. Collateral Agent shall have no duty as to
the collection or protection of the Collateral or any income therefrom, the
preservation of rights against prior parties, or the preservation of any rights
pertaining thereto beyond the safe custody thereof as set forth in Section 11
above. Pledgor further waives any and all other suretyship defenses.
 
16.  CHOICE OF LAW. THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
UTAH WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES. THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH OR, IN ANY OTHER COURT
IN WHICH A PARTY SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS
SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY. EACH OF PLEDGOR AND
COLLATERAL AGENT WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ANY STATE OR FEDERAL COURT
LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH.
 
17.  WAIVER OF JURY TRIAL. EACH OF PLEDGOR AND COLLATERAL AGENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED UPON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF PLEDGOR AND COLLATERAL
AGENT (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
18.  WAIVER OF SPECIAL DAMAGES. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PLEDGOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST COLLATERAL AGENT
ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS, THE LOAN OR THE USE OF THE PROCEEDS
THEREOF.
 
19.  MISCELLANEOUS WAIVERS. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”), PLEDGOR IRREVOCABLY (A)
SUBMITS TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION
IN THE CITY OF SALT LAKE, COUNTY OF SALT LAKE AND STATE OF UTAH, AND (B) WAIVES
ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY
PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT,
WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER
SUCH PARTY. NOTHING IN THIS AGREEMENT SHALL PRECLUDE COLLATERAL AGENT FROM
BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL THE BRINGING OF A
PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING OF A
PROCEEDING IN ANY OTHER JURISDICTION. PLEDGOR FURTHER AGREES AND CONSENTS THAT,
IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE
LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY UTAH STATE OR UNITED STATES
COURT SITTING IN THE CITY OF SALT LAKE AND COUNTY OF SALT LAKE MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO PLEDGOR AT
THE ADDRESS INDICATED IN THE GUARANTY, AND SERVICE SO MADE SHALL BE COMPLETE
UPON RECEIPT; EXCEPT THAT IF PLEDGOR SHALL REFUSE TO ACCEPT DELIVERY, SERVICE
SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.
 
20.  Indemnification. Pledgor shall indemnify Collateral Agent for any and all
claims and liabilities, and for damages which may be awarded or incurred by
Collateral Agent, and for all reasonable attorneys fees, legal expenses, and
other out-of-pocket expenses incurred in defending such claims, arising from or
related in any manner to the negotiation, execution, or performance by
Collateral Agent of this Agreement, but excluding any such claim based upon
breach or default by Collateral Agent or gross negligence or willful misconduct
of Collateral Agent.
 
Collateral Agent shall have the sole and complete control of the defense of any
such claims. Collateral Agent is hereby authorized to settle or otherwise
compromise any such claims as Collateral Agent in good faith determines shall be
in Collateral Agent’s best interest.
 
21.  Notices. All notices or demands by any party hereto shall be in writing and
shall be sent as provided in the Chase Loan Agreement.
 
22.  General. This Agreement is made for the sole and exclusive benefit of
Pledgor, Lender and Collateral Agent and is not intended to benefit any other
third party, other than Lender. No such third party may claim any right or
benefit or seek to enforce any term or provision of this Agreement.
 
If the incurring of any debt by Pledgor, or the payment of any money or transfer
of property to Collateral Agent or Lender by or on behalf of Pledgor should for
any reason subsequently be determined to be “voidable” or “avoidable” in whole
or in part within the meaning of any state or federal law (collectively
“voidable transfers”), including, without limitation, fraudulent conveyances or
preferential transfers under the United States Bankruptcy Code or any other
federal or state law, and Collateral Agent or Lender is required to repay or
restore any voidable transfers or the amount or any portion thereof, or upon the
advice of Collateral Agent’s or Lender’s counsel is advised to do so, then, as
to any such amount or property repaid or restored, including all reasonable
costs, expenses, and attorneys fees of Collateral Agent or Lender related
thereto, the liability of Pledgor, and each of them, and this Agreement, shall
automatically be revived, reinstated and restored and shall exist as though the
voidable transfers had never been made.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction only, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
All references in this Agreement to the singular shall be deemed to include the
plural if the context so requires and vice versa. References in the collective
or conjunctive shall also include the disjunctive unless the context otherwise
clearly requires a different interpretation.
 
All agreements, representations, warranties and covenants made by Pledgor shall
survive the execution and delivery of this Agreement, the filing and
consummation of any bankruptcy proceedings, and shall continue in effect so long
as any Obligation or any obligation to Collateral Agent contemplated by this
Agreement is outstanding and unpaid. All agreements, representations, warranties
and covenants in this Agreement shall bind the party making the same and its
heirs and successors, and shall be to the benefit of and be enforceable by each
party for whom made and their respective heirs, successors and assigns.
 
This Agreement may be executed in several counterparts, without the requirement
that all parties sign each counterpart. Each of the counterparts shall be an
original but all of which together shall constitute one and the same instrument.
 
This Agreement constitutes the entire agreement between Pledgor and Collateral
Agent as to the subject matter hereof and may not be altered or amended except
by written agreement signed by Pledgor and Collateral Agent. All other prior and
contemporaneous agreements, arrangements, and understandings between the parties
hereto as to the subject matter hereof are, except as otherwise expressly
provided herein, rescinded.
 
[Remainder of Page Intentionally Left Blank]
 
 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

        FRANKLIN COVEY CO.  
   
  a Utah corporation
    By:    /s/ RICHARD PUTNAM  

--------------------------------------------------------------------------------

Name: Richard Putnam  
Title: Treasurer and Vice President of Investor Relations
"Pledgor"

 
 
 

        JPMORGAN CHASE BANK, N.A.  
   
  a national banking association
    By:    /s/ TONY C. NIELSEN  

--------------------------------------------------------------------------------

Name: Tony C. Nielsen  
Title: Senior Vice President
"Collateral Agent"

 
 


 